IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1473-14



                       WILLIAM BRYAN FINLEY, III, Appellant

                                             v.

                                 THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE THIRD COURT OF APPEALS
                         WILLIAMSON COUNTY

       K EASLER, J., delivered the opinion of the Court, in which K ELLER, P.J., J OHNSON,
H ERVEY, A LCALA, R ICHARDSON, Y EARY, and N EWELL, JJ., joined. M EYERS, J., filed a
dissenting opinion.

                                       OPINION

       At William Finley’s bench trial, the judge convicted him for resisting arrest when

opposing police attempts to handcuff him. The court of appeals found the evidence legally

sufficient to support Finley’s conviction.1 We affirm its judgment because Finley used force

“against” the officers in opposing his arrest as required by Penal Code § 38.03.


      1
            Finley v. State, 449 S.W.3d 145, 150–51 (Tex. App.—Austin 2014, pet.
granted).
                                                                                   FINLEY—2

                                       I. Background

       On March 5, 2011, Officer Fuller came to Finley’s residence looking for Dennis Boyd,

Finley’s future son-in-law, as part of a warrant-roundup. After some disagreement with

Finley about the warrant’s validity, Officer Fuller called for backup. Officer Rollins and

Corporal Lauden arrived as backup and brought a copy of the arrest warrant. Because Finley

still did not believe the warrant’s validity, the officers called in Officer Connor who brought

the actual warrant. Having seen it, Finley came to the door and stepped outside but continued

to be uncooperative. Officer Connor then attempted to arrest Finley for hindering Boyd’s

apprehension.

       Officer Connor told Finley to turn around and place his hands behind his back. When

Finley did not do so, Officer Connor grabbed Finley’s right arm. Officer Connor testified

that Finley failed “to cooperate and pull[ed] his arms away from us.” Specifically, Officer

Connor testified that Finley tensed up and pulled his arms away from the arresting officers

and towards Finley’s abdomen. Because Officer Connor could not get Finley’s arms behind

his back, Officer Rollins assisted Officer Connor in pulling Finley’s arms behind him. But

when their attempts failed, the officers pinned Finley against the door and then to the ground.

Once Officer Connor pinned him to the ground, Finley kept his arms beneath his body.

Officer Rollins then tazed Finley twice until Finley stopped resisting. Afterwards, the

officers arrested Finley for resisting arrest and hindering Boyd’s apprehension.
                                                                                    FINLEY—3

           The judge found Finley guilty of resisting arrest, but not guilty of hindering

apprehension. The judge sentenced Finley to 90 days’ confinement, probated for fifteen

months and assessed six days in jail as a condition of probation. On appeal, Finley claimed

that the evidence was legally insufficient to support his conviction. Finley argued that the

evidence did not permit a rational trier of fact to find beyond a reasonable doubt that he used

force against a peace officer. A divided court affirmed Finley’s conviction.2 The majority

held that the evidence was legally sufficient because Finley pulled away from the police

officers who attempted to arrest him and that a rational trier of fact could reasonably infer

that Finley pulled away forcefully.3 The dissent argued that the evidence was legally

insufficient to support Finley’s conviction because it did not show that Finley used “the

degree of ‘force against [a] peace officer’ needed to support a conviction for resisting arrest

under section 38.03.”4 We granted Finley’s petition for discretionary review to determine

whether the court of appeals’ legal sufficiency analysis was correct.

                                          II. Analysis

       A.        Dobbs and Section 38.03

       A person resists arrest “if he intentionally prevents or obstructs a person he knows is

a peace officer . . . from effecting an arrest, search, or transportation of the actor or another



       2
           Id. at 151.
       3
           Id.
       4
           Id. at 152, 154 (Jones, C.J., dissenting) (emphasis in original).
                                                                                     FINLEY—4

by using force against the peace officer or another.”5 We recently defined § 38.03’s phrase

“by using force against a peace officer or another” within the resisting arrest statute’s context

in Dobbs v. State.6 Applying a plain-meaning approach to the word “force,” we found that

force requires some “violence, compulsion, or constraint exerted upon or against a person

or thing.”7 We further defined “against” in § 38.03 as “in opposition or hostility to;”

“contrary to;” “directly opposite;” “in the direction of and into contact with;” or “in a

direction opposite to the motion or course of.”8 In essence, “using force against the peace

officer or another” means “violence or physical aggression, or an immediate threat thereof,

in the direction of and/or into contact with, or in opposition or hostility to, a peace officer or

another.” 9

       We also held that these definitions pertain to force being used against the officer, not

“against his broader goal of effectuating arrest.”10 The statute requires the State to show that

the defendant used some sort of force “in opposition to, in the direction of, or in contact with



       5
            T EX. P ENAL C ODE § 38.03 (West 2011).
       6
         Dobbs v. State, 434 S.W.3d 166, 171 (Tex. Crim. App. 2014) (quoting T EX.
P ENAL C ODE § 38.03(a)).
       7
        Id. at 171 (quoting M ERRIAM-W EBSTER’S C OLLEGIATE D ICTIONARY 455 (10th
ed. 1996)).
       8
            Id. (quoting M ERRIAM-W EBSTER’S C OLLEGIATE D ICTIONARY 21 (10th ed.
1996)).
       9
            Id.
       10
            Id.
                                                                                    FINLEY—5

the officer himself for the purpose of preventing an arrest.”11 If the statute was understood

to encompass only force that would thwart the goal of making the arrest, “we would

effectively render the phrase [against the peace officer] superfluous because the other

statutory terms already require proof that the actor prevented or obstructed an arrest through

his use of force.” 12

       In Dobbs, the defendant held a gun to his own head and threatened to take his own

life.13 Dobbs never pointed or threatened the officers with the gun. He did not use force

against the officers—only against himself to prevent the arrest. As such, we held that

Dobbs’s use of force did not constitute resisting arrest because he ultimately did not use force

against the officers. But like the court of appeals, we find the facts in Dobbs distinguishable

from the facts here. We turn now to the evidence in this case to determine whether the

evidence was sufficient to support Finley’s conviction.

       B.         Legal Sufficiency

       Unlike in Dobbs, Finley used force against the officers by pulling against the officers’

force. In this case, pulling away from the officers satisfies the “in opposition or hostility to”

the police officers requirement. In light of Dobbs’s broad definition of force, we conclude

the evidence presented in this case was sufficient to convict Finley.



       11
            Id.
       12
            Id. at 171–72.
       13
            Id. at 168–69.
                                                                                   FINLEY—6

       Under Jackson v. Virginia, we view the evidence in the light most favorable to the

verdict and determine whether any rational trier of fact could have found the offense’s

elements beyond a reasonable doubt.14 Here, while trying to take Finley into custody, Finley

used the requisite force under § 38.03. Officer Connor specifically testified that Finley

“clench[ed] up, pull[ed], and tr[ied] to pull his arm away from me. And I—I could not get

him fully under control . . . .” Officer Connor further testified that, while he pulled Finley’s

right arm back, Finley kept pulling his arm forward towards his body—the opposite direction

from the officers’ efforts. Officer Connor explained that he and Officer Rollins then pinned

Finley against a door because Finley actively pulled away and attempted to pull his arms in

front of himself.

       Based on the record, viewed in light of Dobbs’s established definition of force, there

is sufficient evidence from which a rational trier of fact could conclude beyond a reasonable

doubt that Finley used force or violence against the officers. Consequently, we affirm the

court of appeals’ judgment affirming Finley’s conviction.

DELIVERED:            February 24, 2016
PUBLISH




       14
            443 U.S. 307, 318–19 (1979).